826 F.2d 1061Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ronald K. BETHEA, Defendant-Appellant.
No. 87-7018
United States Court of Appeals, Fourth Circuit.
Submitted June 29, 1987.Decided Aug. 10, 1987.

William Graham Otis, Office of the United States Attorney, for appellee.
Ronald K. Bethea, appellant pro se.
Before WIDENER, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
Ronald Kenneth Bethea filed a motion pursuant to 28 U.S.C. Sec. 2255 on 3 December 1986 alleging that he received ineffective assistance of counsel in his criminal trial.  Attached to this motion was an application to proceed in forma pauperis.  The district court denied his motion to proceed in forma pauperis by margin order dated 3 December 1986; because no filing fee is required to bring a Sec. 2255 motion, this order has not interrupted the ongoing case in the district court.  Bethea appealed from this margin order.


2
The order Bethea appeals from is not a final order because it does not dispose of all the issues so that nothing remains to be determined.  Coopers & Lybrand v. Livesay, 437 U.S. 463, 467 (1978).  This case may not be appealed under the exceptions of 28 U.S.C. Sec. 1292(b).  Nor does the appeal fit under the collateral order doctrine of Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


3
We dispense with oral argument because the dispositive issues have recently been decided authoritatively, and dismiss the appeal for lack of jurisdiction.  Bethea's motions to proceed in forma pauperis and for appointment of counsel on appeal are denied.


4
DISMISSED.